Citation Nr: 1207011	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to March 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2009 VA Form 9 (Substantive Appeal), the Veteran requested a video conference hearing; he failed to appear for such hearing scheduled in January 2012.  

The Board has recharacterized the claim on appeal as a claim for service connection for an acquired psychiatric disorder, to include PTSD, in light of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The revised rule provides: Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis): 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

As a preliminary matter, the Board notes that the Veteran does not allege that he engaged in combat or that his stressor to support a diagnosis of PTSD is combat-related; rather, he claims his PTSD is due to things he saw during service that deeply impacted him.  See July 2000 VA psychiatry emergency report.  

The Veteran's STRs, including his March 1979 service separation physical examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis related to a psychiatric disability.  His military occupational specialty (MOS) was infantryman.  

Post-service VA treatment records include a February 1999 intake history report wherein the Veteran complained he was frustrated about recent downturns in his career.  He indicated he provided security during service, had since acquired numerous certifications in hazardous materials handling, and the assessment was rule out adjustment disorder.  

A July 2000 VA psychiatry emergency report notes that the Veteran had been sent to Germany following his entry into service, and was trained in anti-terrorism.  He further stated that he saw things that had deeply impacted him, and that he also saw a friend get his hands blown off when he tried to steal an East German sign that was booby trapped.  He felt he was scarred from his service experience.  The examining physician indicated she suspected that many of the Veteran's current stressors stemmed from his grandiosity and intolerance of authority.  It was noted he had no active combat experience and it was not evident that PTSD was the primary diagnosis.  The diagnosis was rule out PTSD, and rule out personality disorder.  

An October 2007 VA mental health therapy report notes the Veteran's allegation that he served in a special training unit during service.  There was an Axis I diagnosis of PTSD; no stressor was reported at this time.  

In summary, the record reflects a diagnosis of PTSD and that additional psychiatric disorders have also been considered by various clinicians.  Moreover, the Board finds that the Veteran's training in anti-terrorism and assignment to a special training unit in Germany infers that he may have been involved in activities that caused him to be in fear of hostile military or terrorist activity under the new provisions applicable to claims for service connection for PTSD, and he has otherwise alleged witnessing the injuring of a fellow service member that is capable of substantiation.  

Consequently, although the Veteran did not respond to the RO's request for further information regarding his purported stressors, the Board finds that this matter should be remanded for the purpose of obtaining additional records that may substantiate the Veteran's allegations that he was involved in anti-terrorist activities while stationed in Germany during active service.  In this regard, the RO should request that the U.S. Army and Joint Service Records Research Center (JSRRC) obtain the unit histories of the "Air Trp 11th ACR Germany" for the period of August 1975 to April 1976, "HHT REGT 11th ACR Germany" for the period of April 1976 to January 1977, and "Supt Trp 11th ACR Germany" for the period of January 1977 to August 1978.  In addition, the Veteran should be given another opportunity to provide additional information with respect to this stressor, the in-service incident in which he witnessed a fellow service member having his hands blown off when he tried to steal an East German sign that was booby trapped, and any other reported stressor.

Thereafter, regardless of whether the above-noted measures lead to the verification of the Veteran's alleged stressors, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine whether he currently has any psychiatric disorder that is related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to contact JSRRC in order to obtain the unit histories of the "Air Trp 11th ACR Germany" for the period of August 1975 to April 1976, "HHT REGT 11th ACR Germany" for the period of April 1976 to January 1977, and "Supt Trp 11th ACR Germany" for the period of January 1977 to August 1978.  In addition, the Veteran should be given another opportunity to provide additional information with respect to his allegation that he was cause to be in fear of hostile military or terrorist activity during service, the incident in which he witnessed a fellow service member having his hands blown off when he tried to steal an East German sign that was booby trapped, and any other reported stressor.  

2.  Thereafter schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The Veteran's claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, or is otherwise related to, service, to include any specifically verified stressor or the fear of hostile military or terrorist activity during the Veteran's period of service.

"Fear of hostile military or terrorist activity" means the Veteran's experience of, witness of, or confrontation with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A complete rationale for all opinions must be provided.

3.  Review the claims file and ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include an adequate response to the specific opinion requested, the report must be returned for corrective action. 

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, to include specific consideration of the amended provisions of 38 C.F.R. § 3.304 (f).  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


